Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-11 and 17-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach the particular limitation in combination with all the other limitation of the claim with respect to claim 1, user terminal creating an installation identifier, where the identifier is associated with a group that includes at least one identifier of a user and user terminal receive reporting message communicated from at least one central control for the installation in connection with a unique identifier of the at least one central control unit.
	Dependent claims depend on claim 1, therefore, the dependent claims are allowed as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
February 21, 2021

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467